ORDER

PER CURIAM.
Starks was convicted of murder in the second degree, § 666.021 RSMo 2000, assault in the first degree, § 666.060, RSMo 2000, robbery in the first degree, § 569.020, RSMo 2000, and three related counts of armed criminal action, § 671.015, RSMo 2000. He was sentenced to concurrent life sentences for the murder and assault convictions, fifteen years for the robbery conviction to be served consecutively and twenty years for the three related armed criminal action convictions to run concurrently with each other but consecutive to the sentences imposed for the murder, assault and robbery convictions.
In his only point on appeal Starks argues that the trial court plainly erred in allowing the prosecutor, in her final summation, to say that Starks wanted a “slap on the wrist” for what he had done. Starks claims this violates his 6th Amendment right to fair trial and 14th Amendment due process, in that the prosecutor improperly disparaged his defense.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s actions do not constitute plain error under Rule 30.20. An extended opinion would serve no jurisprudential purpose. We affirm the judgment pursuant to Rule 30.25(b).